Citation Nr: 0834742	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1974 to 
November 1983 with 2 years, 11 months, and 28 days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in January 
2006, and a substantive appeal was received in February 2006.  
The veteran appeared at a June 2008 Board hearing at the RO.  
A transcript is of record.    

Additional evidence from the veteran with a written waiver of 
preliminary RO review were both received in June 2008 at the 
Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence was received in July 2008.  Although some 
were duplicative of the private medical evidence already of 
record, the other private medical evidence is relevant to the 
appeal and has not been considered by the RO.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1304(c) (2008)

The Board notes that a letter had been sent from the Board to 
the appellant in July 2008 informing him of the need to 
submit a waiver of the Board to consider the evidence without 
prior review by the RO.  The veteran was advised that if he 
did not respond within 45 days, the Board would assume that 
he wished for his appeal to be returned to the RO for 
preliminary review of the new evidence by the RO.  To date, 
no response from the veteran was received by the Board.  
Accordingly, the Board finds that a remand is required to 
afford the veteran a supplemental statement of the case which 
discusses this additional evidence.  This is necessary in 
view of the absence of any written waiver from the veteran 
waiving initial review of this evidence by the RO.  See 
Disabled American Veterans v. Sec'y, 327 F. 3d 1339 (Fed. 
Cir. 2003).

The Board further notes that that there may be outstanding 
medical records that have not been associated with the claims 
file.  At a hearing before the Board at the RO in June 2008, 
the veteran stated that he saw a doctor within the last week 
or so.  Accordingly, there should be medical records from the 
end of May 2008 to the beginning of Jane 2008.  However, the 
most current evidence of record is from September 2007.  

In addition, the veteran further testified that he had 
applied for Social Security Administration (SSA) benefits.  
Although he testified that he did not think that they had any 
records that the VA did not have, since the appeal is being 
remanded for other reasons outlined above, the RO should 
obtain the SSA records.  This is particularly so in view of 
the fact that these are records in the custody of the federal 
government and thus are constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b).   

Moreover, the veteran submitted a medical nexus opinion from 
John M. Henderson, D.O. that was received in May 2005.  The 
Board believes that a VA examination addressing Dr. 
Henderson's medical opinion would be appropriate.    

Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to contact the 
veteran to determine which provider the 
veteran saw within the last week or so of 
the June 2008 hearing.  The RO should 
then take appropriate action to request 
copies of all medical records from the 
provider the veteran identifies.

2.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to the veteran's application for 
disability benefits filed by the veteran.

3.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology for the cervical 
spine disability claimed by the veteran.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished, and any current cervical 
spine disability diagnosed should be 
clearly reported.  

        a)  As to any such current medically 
diagnosed cervical spine disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
related to the veteran's service.  

	b)  The VA examiner should offer a 
rationale for
all opinions expressed and should also 
address the opinion offered by Dr. 
Henderson.  If any opinion cannot be 
provided without resorting to 
speculation, the examiner should so 
indicate.

4.  Thereafter, the RO should review the 
claims file, to include the additional 
evidence received by the Board in July 
2008 and evidence obtained pursuant to 
the remand instructions set forth by the 
Board herein, and determine if the 
benefit sought can be granted.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



